ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of February 22, 1988, on or hereafter to be fixed. The clerk will specify a briefing schedule for the filing of in banc briefs. The previous panel’s opinion is hereby VACATED.